Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 06/24/2022. Applicant amended claim 1, cancelled claim 3, and added new claims 9-10. Claims 1-2 and 4-10 are presented for examination and are rejected for the reasons indicated herein below.     




Response to arguments
2. 	Applicant's arguments filed on 06/24/2022 have been fully considered but they are not persuasive and also the claims submitted on 06/24/2022 are moot and rejected in view of the new ground(s) of rejection. 



Claim Objections
3.	Claims 9-10 are objected to because of the following informalities: 

Claim 9, line 2, recites “output a gate signal based on an output voltage and a voltage command value” it should be changed to “output [[a]] gate signals based on [[an]] the output voltage and a voltage command value”. Appropriate correction is required.

Claim 10, should be amended as follows “wherein the subtractor subtracts a voltage measurement value from [[a]] the voltage command value andoutputs an error therebetween to the error amplifier; a signal output from the error amplifier is input to the limiter which outputs, to the pulse generator, a signal to control a phase angle misalignment; and then, the pulse generator generates the gate signals
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimada et al. (U.S. Pub. No. 2015/0214847 A1) in view of Jang et al. (U.S. Pub. No. 2015/0229225 A1).

Regarding claim 1, Shimada et al. (e.g. see Figs. 1-26) discloses “A power conversion device comprising: a first bridge circuit (e.g. Fig. 1, see 1) including a first leg including a first upper arm and a first lower arm (e.g. Fig. 1, see H1 and H2), a second leg including a second upper arm and a second lower arm (e.g. Fig. 1, see H3 and H4), and a resonance capacitor provided between the first leg and the second leg (e.g. Fig. 1, see Cr); a second bridge circuit connected to the first bridge circuit via a transformer (e.g. Fig. 1, see 2, T and 1); and a controller (e.g. Fig. 1, see 5) configured to control switching of the first bridge circuit and the second bridge circuit (e.g. Fig. 1, see 5, 1 and 2); wherein the controller (5) is configured to alternately turn on the second upper arm (H3) and the second lower arm (H4) of the first bridge circuit (1) such that on-times thereof do not overlap each other to increase power stored in the resonance capacitor (Cr) of the first bridge circuit (1) in a state in which the first leg (H1 and H2) of the first bridge circuit (1) is turned off (e.g. see at least Figs. 8-15) when transmitting power from the second bridge circuit (2) to the first bridge circuit (1) and performing step-up operation (e.g. Figs. 1 and 8-20, see 1, 2, T and 5, also see para. 0077 and para. 0099-0117)”. Shimada et al. does not appear to explicitly disclose “the controller is configured to adjust the on-time of the second upper arm of the first bridge circuit and the on-time of the second lower arm of the first bridge circuit based on an error between an output voltage of the first bridge circuit and a target voltage”. However, Jang et al. shows “the controller is configured to adjust the on-time of the second upper arm of the first bridge circuit and the on-time of the second lower arm of the first bridge circuit based on an error between an output voltage of the first bridge circuit and a target voltage (Jang et al., e.g. Figs. 2 and 8, see Vo, 250, 201, Vo(REF), VE, 202, VEA, 203, 204, Sp1 and Sp2)”. Having the controller of Shimada et al. being configured to adjust the on-time of the second upper arm of the first bridge circuit and the on-time of the second lower arm of the first bridge circuit based on an error between an output voltage of the first bridge circuit and a target voltage as taught by Jang et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of Shimada et al. being configured to adjust the on-time of the second upper arm of the first bridge circuit and the on-time of the second lower arm of the first bridge circuit based on an error between an output voltage of the first bridge circuit and a target voltage as taught by Jang et al. for the purpose of enhancing the power efficiency of the power converter and having a more stable output voltage via having a more accurate control signal of the control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 2, Shimada et al. (e.g. see Figs. 1-26) discloses “wherein the controller (5) is configured to control the on-time of the second upper arm (H3) of the first bridge circuit (1) and the on-time of the second lower arm (H4) of the first bridge circuit (1) when transmitting the power from the second bridge circuit (2) to the first bridge circuit (1) and performing the step-up operation (e.g. Figs. 1 and 8-20, see 1, H3, H4 and 5, also see para. 0077 and para. 0099-0117. Implicit)”.

Regarding claim 4, Shimada et al. (e.g. see Figs. 1-26) discloses “wherein the controller (5) is configured to, when transmitting the power from the second bridge circuit (2) to the first bridge circuit (1) and performing the step-up operation, turn off the second upper arm (H3) and the second lower arm (H4) of the first bridge circuit (1) such that off-times thereof overlap each other, and store the power in a smoothing capacitor (C1) provided in parallel to the first leg and the second leg of the first bridge circuit (e.g. Figs. 1 and 8-20, see C1, 1, T, 2 and 5, also see para. 0077 and para. 0099-0117)”.

Regarding claim 5, Shimada et al. (e.g. see Figs. 1-26) discloses “wherein the second bridge circuit (2) includes a third leg including a third upper arm (S1) and a third lower arm (S2), and a fourth leg including a fourth upper arm (S3) and a fourth lower arm (S4) (e.g. Fig. 1, see 2); and the controller (5) is configured to, when transmitting the power from the second bridge circuit (2) to the first bridge circuit (1) and performing the step-up operation, perform a control to invert and alternately turn on and off the third upper arm (S1) and the third lower arm (S2) of the second bridge circuit (1) (e.g. see Figs. 9-11), and invert and alternately turn on and off the fourth upper arm (S3) and the fourth lower arm (S4) of the second bridge circuit (2) (e.g. see Figs. 9-11), and to turn on the second upper arm (H3) of the first bridge circuit (1) in synchronization with turn-on of the third upper arm (S1) (e.g. see Figs. 8-9) and turn on the second lower arm (H4) of the first bridge circuit (1) in synchronization with turn-on of the third lower arm (S2) (e.g. see Figs. 12-15)”.

Regarding claim 6, Shimada et al. (e.g. see Figs. 1-26) discloses “wherein the controller (5) is configured to, when transmitting the power from the second bridge circuit (2) to the first bridge circuit (1) and performing the step-up operation, perform a control to set duty ratios of the third upper arm (S1) and the third lower arm (S2) of the second bridge circuit (2) to 0.5 to invert and alternately turn on and off the third upper arm (S1) and the third lower arm (S2), and to set duty ratios of the fourth upper arm (S3) and the fourth lower arm (S4) of the second bridge circuit (2) to 0.5 to turn on the fourth upper arm (S3) in synchronization with the turn-on of the third lower arm (S2) and turn on the fourth lower arm (S4) in synchronization with the turn-on of the third upper arm (S1) (e.g. Figs. 1 and 8-20, see 1, 2 and 5, also see para. 0077 and para. 0099-0117)”.

Regarding claim 7, Shimada et al. (e.g. see Figs. 1-26) discloses “wherein the controller (5) is configured to, when transmitting the power from the second bridge circuit (2) to the first bridge circuit (1) and performing step-down operation, perform the step-down operation by turning on the third upper arm (S1) and the fourth upper arm (S3) of the second bridge circuit (2) such that on-times thereof overlap each other and turning on the third lower arm (S2) and the fourth lower arm (S4) of the second bridge circuit (2) such that on-times thereof overlap each other to decrease the power stored in the resonance capacitor (Cr) of the first bridge circuit (e.g. Figs. 1-20, see 1, Cr, 2 and 5, also see para. 0077-0117)”.

Regarding claim 8, Shimada et al. (e.g. see Figs. 1-26) discloses “wherein the controller (5) is configured to, when transmitting the power from the second bridge circuit (2) to the first bridge circuit (1) and performing the step-up operation, make the on-time of the second upper arm (H3) of the first bridge circuit (1) same as the on-time of the second lower arm (H4) of the first bridge circuit (1) and control switching of the second upper arm (H3) and the second lower arm (H4) (e.g. Figs. 1 and 8-20, see 1, T, 2 and 5, also see para. 0077 and para. 0099-0117)”.

Regarding claim 9, the combination of Shimada et al. (e.g. see Figs. 1-26) and Jang et al. (e.g. see Figs. 2-16) discloses “wherein the controller is configured to output a gate signal based on an output voltage and a voltage command value to control switching of the first bridge circuit and the second bridge circuit, and includes a subtractor, an error amplifier, a limiter, and a pulse generator (Jang et al., e.g. Figs. 2 and 8, see Vo, 250, 201, Vo(REF), VE, 202, VEA, 203, 204, Sp1 and Sp2)”.

Regarding claim 10, the combination of Shimada et al. (e.g. see Figs. 1-26) and Jang et al. (e.g. see Figs. 2-16) discloses” wherein the subtractor subtracts a voltage measurement value from a voltage command value and inputs an error therebetween to the error amplifier (Jang et al., e.g. Figs. 2 and 8, see Vo, 250, 201, Vo(REF), VE, 202, VEA, 203, 204, Sp1 and Sp2); a signal from the error amplifier is input to the limiter which outputs, to the pulse generator, a signal to control a phase angle misalignment (Jang et al., e.g. Figs. 2 and 8, see Vo, 250, 201, Vo(REF), VE, 202, VEA, 203, 204, Sp1 and Sp2); and then, the pulse generator generates gate signals to be transmitted to gates (Jang et al., e.g. Figs. 2 and 8, see Vo, 250, 201, Vo(REF), VE, 202, VEA, 203, 204, Sp1 and Sp2)”.




Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839